Citation Nr: 1712434	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  15-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a genitourinary disability to include residuals of a venereal disease.

2. Entitlement to service connection for erectile dysfunction.

3. Entitlement to service connection for gastro esophageal reflux disease (GERD).

4. Entitlement to service connection for otitis.

5. Entitlement to service connection for septoplasty.

6. Entitlement to service connection for dermathophytosis of the groin and perineal area.

7. Entitlement to service connection for allergic rhinitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran testified in March 2017 at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

As the Veteran's testimony identified symptoms of a genitourinary disability claimed as from a venereal disease, but without a current diagnosis, the Board has recharacterized his claim for venereal disease as a genitourinary disability to include residuals from a venereal disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

A review of the claims file discloses that the April 2014 rating decision denied claims of dermathophytosis of the groin and perineal area and allergic rhinitis.  The Veteran submitted a notice of disagreement on August 2014 contesting the denials of service connection for these claims.  The RO has not issued a statement of the case that addresses these issues.  Therefore, the Board directs that the RO issue a statement of the case, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2016) and Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Veteran so desires.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A. Service Treatment Records

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  The statute specifically includes a duty to obtain the "claimant's service medical records."  38 U.S.C.A. § 5103A(c)(1)(A).  

The only service treatment record (STR) available in the claims file is the Veteran's November 1972 entrance exam.  The April 2014 rating decision and the November 2014 statement of the case both confirm that the RO considered only this single STR in denying the claims on appeal.  Earlier documents, such as the May 1999 statement of the case for a previous claim, indicate that the RO at one time had copies of the STRs from 1972 to 1975.  The Veteran testified that his conditions began in service and that he received treatment during service.  The missing STRs would be relevant to these claims and must be obtained or determined to be unobtainable.

B. Medical Records

VA is also required to obtain "[r]ecords of relevant medical treatment or examination of the claimant at Department health-care facilities or at the expense of the Department."  38 U.S.C.A. § 5103A(c)(1)(B).  

The RO reports in the statement of the case that it considered "[o]utpatient treatment records (OPTS) from San Juan VAMC and Ceiba CBOC from September 19, 1997 to October 20, 2014."  These records, in particular the later dates, have not been associated with the claims file.  The Veteran's medical records are necessary for effective review and must be obtained and associated with the claims file.

C. VA Examination

In disability compensation claims VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The "indication" of element (3) "is a low threshold."  Id. at 83.  

The Veteran testified to being treated for a venereal disease in service.  He also testified that he currently has trouble urinating and erectile dysfunction and that the trouble has existed since being treated in service for his venereal disease.  The Veteran is competent to testify as to being diagnosed during service with a venereal disease and to testify as to current and past symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The continuity of symptoms suggests that the disability may be associated with the in-service event.  Thus, McLendon is triggered and a VA examination is required.

The Veteran also testified that he had stomach trouble that began during service, which he treated with over-the-counter medication.  He further stated that this stomach trouble has continued since that time and that it requires continued treatment with medication.  Again, this satisfies the "low threshold" of McLendon and a VA examination is required.

D. Manlincon

The record raises a Manlincon issue with regard to the denials of service connection for dermathophytosis of the groin and perineal area and allergic rhinitis.  See Manlincon, 12 Vet. App. at 240-41.  

The RO denied the above-cited claims in an April 2014 rating decision.  In August 2014, the Veteran filed a notice of disagreement as to the denial of those claims.  This constituted a timely notice of disagreement initiating an appeal of these additional claims.  38 C.F.R. § 20.201.

To date, the Veteran has not been provided a statement of the case or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely substantive appeal.  Therefore, the Board must remand this claim, rather than merely referring it.  A statement of the case must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon, 12 Vet. App. at 240-41.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish the Veteran with a statement of the case pertaining to the issues of entitlement to service connection for dermathophytosis of the groin and perineal area and allergic rhinitis.   Advise the Veteran that, upon receipt of the statement of the case, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of these additional claims to the Board.  If the Veteran perfects and appeal by the submission of a timely substantive appeal, then return the claims to the Board for further appellate review.

2. Obtain any outstanding VA treatment records and associate all treatment records with the claims file.

3. Obtain the Veteran's service treatment records and associate them with the claims file.  If the AOJ is unable to do so in whole or in part, it must make a formal determination that the records are unavailable and associate that determination with the claims file.  The Veteran must be made aware of this determination and given an opportunity to respond or submit additional evidence.

4. After completing (1) and (2) to the extent possible, schedule an appropriate VA examination to address the nature and etiology of the Veteran's claimed genitourinary disability to include residual effects of a venereal disease and erectile dysfunction.  The claims folder, including a copy of this remand, should be provided to the examiner for review of the pertinent documents.  Any additional studies should be performed.  After the foregoing has been completed, the examiner shall provide an opinion on the following:

(a) Diagnose any disability of the genitourinary system, to include residuals of a venereal disease and erectile dysfunction, which presently exists or has existed during the pendency of this claim (since 2013).  

(b) Is it at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed genitourinary system disability, to include residuals of a venereal disease and erectile dysfunction: 
(i) had its onset during active service; 
(ii) is related to any in-service disease, event, or injury, to include the Veteran's reported in-service venereal disease; or, 
(iii) in the case of erectile dysfunction, resulted from or was aggravated by a different genitourinary disability that satisfied (i) or (ii).

In rendering the requested opinions, the examiner should specifically consider (A) the Veteran's hearing testimony that he had an in-service venereal disease and has suffered from symptoms since that event; (B) the Veteran's service treatment records; and (C) the Veteran's medical history.  

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5. After completing (1) and (2) to the extent possible, but concurrently with (3) if appropriate, schedule an appropriate VA examination to address the nature and etiology of the Veteran's claimed gastrointestinal disability.  The claims folder, including a copy of this remand, should be provided to the examiner for review of the pertinent documents.  Any additional studies should be performed.  After the foregoing has been completed, the examiner shall provide an opinion on the following:

(a) Diagnose any disability of the gastrointestinal system, to include GERD, which presently exists or has existed during the pendency of this claim (since 2013).  

(b) Is it at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed gastrointestinal system disability (i) had its onset during active service, or (ii) is related to any in-service disease, event, or injury, to include the Veteran's reported in-service gastrointestinal difficulty.

In rendering the requested opinions, the examiner should specifically consider (A) the Veteran's hearing testimony that he began having gastrointestinal difficulty during service and has suffered from symptoms since then; (B) the Veteran's service treatment records; and (C) the Veteran's medical history.  

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

6. After the completion of (1) through (4) above, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran, allow an appropriate period of time for response, and then return the claims to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




